DETAILED ACTION
	This non-final office action is in response to amendments filed on 2/22/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-30 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al., US Patent Application Publication no. 2014/0117585 [Douglas], in view of Balar et al., US Patent Application Publication no. 2016/0092965 [Balar].

Regarding claim 12, Douglas discloses an additive manufacturing device, comprising: 
an authorization device for authorization of at least one user of the additive manufacturing device for application of at least one operating mode of the additive manufacturing device, wherein the authorization device comprises at least one recording device [authorization to printer is determined by facial recognition, paragraph 
a process chamber [working volume, paragraph 0015]; 
a user interface [user interface of printer, paragraph 0033]; and 
the at least one recording device configured to record automatically optical feature of a potential user of the additive manufacturing device when the potential user approaches or has approached the user interface [facial recognition for printer authorization necessarily requires recording user facial image information, paragraph 0098].
Douglas discloses recording user facial recognition information and controlling an operation mode of an additive manufacturing device based on the user facial recognition information, but does not disclose that the recording is based on feedback from a proximity sensor.  Like Douglas, Balar discloses using facial recognition information from users to control electronic device operating modes.  Balar recognizes that it would be advantageous to selectively activate and deactivate a facial recognition camera system based on detected presence of a user in proximity to the electronic device [paragraph 0031].  Specifically, Balar discloses activating or deactivating a facial recognition camera system based on user presence signaling from a proximity sensor [paragraphs 0031, 0033, 0034, 0042 and 0045].  Since it was known in the art before the effective filing date of the claimed invention to selectively activate or deactivate facial recognition camera devices for electronic devices based on feedback from proximity sensors, it would have been obvious to one of ordinary skill in the art to apply the Balar teachings to the Douglas additive manufacturing device such that the input 
Douglas, as described above, discloses recording facial recognition information from users in proximity to an additive manufacturing device and controlling operations of the device based on the facial recognition information.  Douglas does not explicitly disclose that the recording device is included in a housing and that the three dimensional printer includes a viewing window for viewing the process chamber.  Examiner takes official notice that, before the effective filing date of the claimed invention, conventional image recording devices were situated in housings of electronic devices and that conventional additive manufacturing devices included viewing windows for viewing process chambers.  Accordingly, it would have been obvious to one of ordinary skill in the art to include the Douglas and Balar facial recognition recording device in a conventional housing and to include a conventional viewing window in the Douglas and Balar additive manufacturing device.
Regarding claim 13, Balar further discloses a storage device, in which user data are stored, which describe certain optical features of users authorized for use of the at least one operating mode of the additive manufacturing device [paragraphs 0033, 0034, 0042 and 0045].
Regarding claim 14, Balar further discloses a storage device comprising a plurality of user profiles stored therein, the plurality of user profiles respectively 
Regarding claim 15, Balar further discloses a control device configured to compare one or more features corresponding to recorded data generated by the at least one recording device with one or more features of user data saved in the storage device, and to generate comparison data depicting a corresponding comparative result, the one or more features of user data saved in the storage device comprising an optical feature, of the potential user of the additive manufacturing device [paragraphs 0033, 0034, 0042 and 0045].
Regarding claim 16, Balar further discloses that the control device is configured to allow an authorized user to control one or more operations of the additive manufacturing device upon having generated a positive comparative result [paragraphs 0033, 0034, 0042 and 0045].
Regarding claim 17, Douglas and Balar do not disclose a remote server for monitoring the results of the user authorization.  Examiner takes official notice that remote servers were conventionally used before the effective filing date of the claimed invention to monitor security events taking place at electronic devices.  Accordingly, it would have been obvious to one of ordinary skill in the art to include conventional remote server security event monitoring in Douglas and Balar.
Regarding claim 18, Balar further discloses that the at least one recording device comprises: an optical recording device configured to record the optical feature of the potential user of the additive manufacturing device [paragraphs 0031, 0033, 0034, 0042 and 0045].

Regarding claim 20, Douglas and Balar do not disclose that the user interface is disposed within or operably coupled to the housing and includes a touchscreen display.  Examiner takes official notice that touch screen displays were conventionally used as user interfaces in electronic devices and that user interfaces were conventionally operably coupled to or disposed within electronic device housings before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to operably connect or dispose a conventional touch screen display as the user interface in the housing of the Douglas and Balar additive manufacturing device.
Regarding claim 21, Douglas further discloses that the at least one operating mode of the additive manufacturing device comprises: entry into service of the additive manufacturing device, taking out of service of the additive manufacturing device, or taking a given operating state of the additive manufacturing device into service, or taking the given operating state of the additive manufacturing device out of service, the operating state comprising a demonstration, a simulation mode, a construction mode, or a programming mode [paragraph 0098].
Regarding claims 22-30, Douglas and Balar, as described above, disclose a device for performing user authorization for operation of an additive manufacturing device.  Therefore, Douglas and Balar also disclose the method performed by the 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        March 5, 2021